Name: Commission Regulation (EC) NoÃ 1938/2005 of 25 November 2005 establishing the allocation of export licences for cheese to be exported to the United States of America in 2006 under certain GATT quotas
 Type: Regulation
 Subject Matter: processed agricultural produce;  America;  international trade;  trade;  tariff policy
 Date Published: nan

 26.11.2005 EN Official Journal of the European Union L 311/6 COMMISSION REGULATION (EC) No 1938/2005 of 25 November 2005 establishing the allocation of export licences for cheese to be exported to the United States of America in 2006 under certain GATT quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products (2), and in particular Article 20(3) thereof, Whereas: (1) Commission Regulation (EC) No 1519/2005 (3) opens the procedure for the allocation of export licences for cheese to be exported to the United States of America in 2006 under certain GATT quotas. (2) Applications for provisional licences for some quotas and product groups exceed the quantities available for the 2006 quota year. Allocation coefficients as provided for in Article 20(3) of Regulation (EC) No 174/1999 should therefore be fixed. (3) Given the time limit for the implementation of this procedure, as provided for in Regulation (EC) No 1519/2005, this Regulation should apply as soon as possible, HAS ADOPTED THIS REGULATION: Article 1 Applications for provisional export licences lodged pursuant to Regulation (EC) No 1519/2005 in respect of the product groups and quotas identified by 16-Tokyo, 16-, 17-, 18-, 20- and 21-Uruguay, 25-Tokyo and 25-Uruguay in column 3 of the Annex to this Regulation shall be accepted subject to:  the application of the allocation coefficients laid down in column 5 of the Annex to this Regulation, when they are submitted by applicants who provide evidence that they have exported the products in question to the United States of America during at least one of the preceding three years and whose designated importers are their subsidiaries or deemed to be subsidiaries pursuant to the sixth subparagraph of Article 20(2) of Regulation (EC) No 174/1999;  the application of the allocation coefficients laid down in column 6 of the Annex to this Regulation, when they are submitted by applicants other than those referred to in the first indent of this Article who provide evidence that they have exported the products in question to the United States of America during each of the preceding three years. Article 2 Applications for provisional export licences lodged pursuant to Regulation (EC) No 1519/2005 in respect of the product groups and quotas identified by 22-Tokyo and 22-Uruguay in column 3 of the Annex to this Regulation shall be accepted subject to:  the application of the allocation coefficients laid down in column 7 of the Annex to this Regulation, when they are submitted by applicants who provide evidence that they have exported cheese to the United States of America during at least one of the preceding three years and whose designated importers are their subsidiaries;  the application of the allocation coefficients laid down in column 8 of the Annex to this Regulation, when they are submitted by applicants other than those referred to in the first indent of this Article who provide evidence that they have exported cheese to the United States of America during at least one of the preceding three years. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 20, 27.1.1999, p. 8. Regulation as last amended by Regulation (EC) No 1513/2005 (OJ L 241, 17.9.2005, p. 45). (3) OJ L 244, 20.9.2005, p. 13. ANNEX Identification of group in accordance with Additional Notes in Chapter 4 of the Harmonised Tariff Schedule of the United States of America Identification of group and quota Quantity available for 2006 (t) Allocation coefficient provided for under Article 1 Allocation coefficient provided for under Article 2 Note No Group First indent Second indent First indent Second indent (1) (2) (3) (4) (5) (6) (7) (8) 16 Not specifically provided for (NSPF) 16-Tokyo 908,877 0,1503295 0,0501098 16-Uruguay 3 446,000 0,1038855 0,0346285 17 Blue Mould 17-Uruguay 350,000 0,0998573 0,0332858 18 Cheddar 18-Uruguay 1 050,000 0,3946298 0,1315433 20 Edam/Gouda 20-Uruguay 1 100,000 0,1754386 0,0584795 21 Italian type 21-Uruguay 2 025,000 0,1217898 0,0405966 22 Swiss or Emmenthaler cheese other than with eye formation 22-Tokyo 393,006 0,4174993 0,1391664 22-Uruguay 380,000 0,4130435  25 Swiss or Emmenthaler cheese with eye formation 25-Tokyo 4 003,172 0,4319087 0,1439696 25-Uruguay 2 420,000 0,3926871 0,1308957